Dismissed and Memorandum Opinion filed March 1, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00999-CV
                                    ____________

                             HOUSE PRO, INC., Appellant

                                            V.

EPMA CORPORATION D/B/A JOHNSTONE SUPPLY OF HOUSTON, Appellee


                  On Appeal from County Civil Court at Law No. 1
                               Harris County, Texas
                          Trial Court Cause No. 991513


                      MEMORANDUM                     OPINION

       This is an attempted appeal from a judgment signed July 20, 2011. Appellant filed
a timely motion for new trial on August 8, 2011. Appellant's notice of appeal was filed
November 11, 2011.

       When appellant has filed a timely motion for new trial, motion to modify the
judgment, motion to reinstate, or request for findings of fact and conclusion of law, the
notice of appeal must be filed within ninety days after the date the judgment is signed. See
Tex. R. App. P. 26.1(a). Appellant's notice of appeal was not filed timely. A motion for
extension of time is necessarily implied when an appellant, acting in good faith, files a
notice of appeal beyond the time allowed by rule 26.1, but within the fifteen-day grace
period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617-18 (1997) (construing the predecessor to Rule 26).
Appellant's notice of appeal was not filed within the fifteen-day period provided by rule
26.3.

        On January 30, 2012, notification was transmitted to all parties of the court's
intention to dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).
Appellant filed no response.

        Accordingly, the appeal is ordered dismissed.



                                          PER CURIAM


Panel consists of Justices Seymore, Boyce, and Jamison.




                                             2